United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0039
Issued: May 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 5, 2020 appellant filed a timely appeal from a September 23, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a left shoulder strain
causally related to the accepted December 18, 2019 employment incident.
FACTUAL HISTORY
On March 11, 2020 appellant, then a 65-year-old rural delivery specialist, filed a traumatic
injury claim (Form CA-1) alleging that on December 18, 2019, when delivering a parcel, he fell

1

5 U.S.C. § 8101 et seq.

down a step and onto his forearms, primarily unto his left shoulder, while in the performance of
duty.
In support of his claim, appellant submitted a report dated June 5, 2020 from Dr. Timothy J.
Bergan, an osteopath Board-certified in family and occupational medicine. Dr. Bergan noted the
date of injury as December 18, 2019, diagnosed left shoulder strain, and concluded that the injury
was work related. He also advised that appellant could return to work without restrictions.
In a development letter dated June 26, 2020, OWCP informed appellant of the deficiencies
of his claim. It advised him of the type of factual and medical evidence needed and provided a
questionnaire for his completion. OWCP afforded appellant 30 days to submit the necessary
evidence.
In a report dated July 15, 2020, Dr. Bergan diagnosed appellant with a left shoulder strain
and noted that the injury was work related. He also noted that appellant could return to work and
had been discharged from medical care.
In a July 7, 2020 response to OWCP’s development questionnaire, appellant explained that
on December 18, 2019, when delivering a large parcel, his boot caught on the concrete porch and
he fell forward. He related that he fell on his forearms and his face landed on top of the parcel.
Appellant explained that he was leaning to the left and, thus, his left shoulder took the brunt of the
fall. He stated that his pain increased as the day went on. Appellant also stated that he had no
similar disability before the injury and received no treatment between December 2019 and
June 2020.
By decision dated September 23, 2020, OWCP accepted that the December 18, 2019
employment incident occurred as alleged, but denied appellant’s claim as causal relationship has
not been established between his left shoulder strain condition and the accepted employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

2

Supra note 1.

3
F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

2

to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.6
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his left
shoulder strain was causally related to the accepted December 18, 2019 employment incident.
OWCP received reports dated June 5 and July 15, 2020 from Dr. Bergan. In both reports,
Dr. Bergan diagnosed appellant with a left shoulder strain and stated that the injury was work
related. While Dr. Bergan provided an opinion on causal relationship, he did not offer any
rationale to explain how the accepted employment incident would have caused appellant’s
diagnosed condition. The Board has held that a medical opinion should offer a medically-sound
explanation of how the specific employment incident physiologically caused the diagnosed
condition.9 These records are, therefore, insufficient to establish causal relationship.

4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9
T.W., Docket No. 20-0767 (issued January 13, 2021); see H.A., Docket No. 18-1466 (issued August 23, 2019);
L.R., Docket No. 16-0736 (issued September 2, 2016).

3

As there is no reasoned medical evidence explaining how appellant’s accepted employment
incident caused his left shoulder strain, appellant has not met his burden of proof in establishing
causal relationship.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ § 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his left
shoulder strain was causally related to the accepted December 18, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 13, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

